Citation Nr: 0834974	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  00-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
spondylolisthesis of the lumbosacral spine, with right lower 
extremity radiculopathy, prior to March 6, 2000; an 
evaluation in excess of 20 percent from March 6, 2000; and an 
evaluation in excess of 60 percent from June 28, 2005.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted service connection for 
spondylolisthesis of the lumbosacral spine and assigned a 
noncompensable disability rating effective November 26, 1998.  

In June 2000, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in July 2003, the 
veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

In March 2005, the Board remanded the matter for additional 
development and due process concerns.  In January 2007, the 
RO granted a 60 percent disability rating for 
spondylolisthesis of the lumbosacral spine with right lower 
extremity radiculopathy, effective June 28, 2005.  In June 
2007, the Board again remanded the matter for additional 
development and due process concerns.  In a June 2007 
decision, the RO granted a 20 percent increase effective 
March 6, 2000 and continued the 60 percent rating effected 
June 28, 2005.


FINDINGS OF FACT

1.  From November 26, 1998 through March 5, 2000, the 
veteran's low back disability was manifested by pain and x-
ray evidence of lumbar spondylolysis.

2.  From March 6, 2000 to June 27, 2005, the veteran's low 
back disability was manifested by some limitation of motion 
with pain, x-ray evidence of lumbar spondylolysis, and left 
L5 to transition herniated nucleus pulposus with probable 
left L5 radiculopathy.

3.  From June 28, 2005, forward, the veteran's low back 
disability was manifested by pronounced intervertebral disc 
syndrome with sciatica; degenerative disc disease of the 
lumbosacral spine; and motion limited to 60 degrees flexion, 
10 degrees extension, 15 degrees right lateral flexion, 10 
degrees left lateral flexion, 40 degrees right rotation, and 
10 degrees left rotation.  


CONCLUSIONS OF LAW

1.  From November 26, 1998 through March 5, 2000, the 
criteria for an initial compensable rating for 
spondylolisthesis of the lumbosacral spine, with right lower 
extremity radiculopathy are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5293-5292 (2002), 
Diagnostic Codes 5239, 5243 (2007).

2.  From March 6, 2000 to June 27, 2005, the criteria for a 
disability rating in excess of 20 percent disability rating 
for spondylolisthesis of the lumbosacral spine, with right 
lower extremity radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293-5292 
(2002), Diagnostic Codes 5239, 5243 (2007).

3.  From June 28, 2005, forward, the criteria for a 
disability rating in excess of 60 percent disability rating 
for spondylolisthesis of the lumbosacral spine, with right 
lower extremity radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293-5292 
(2002), Diagnostic Codes 5239, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In this case, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App 119 (1999).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

As an initial matter, the Board notes that the veteran was 
denied service connection for fracture of the back in July 
2002.  He has not appealed that decision and, therefore, the 
medical evidence relating to fracture of the back will not be 
addressed at this time.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the RO considered the 
unrevised and the revised rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Under the criteria in effect prior to September 26, 2003, the 
regulations provided that complete ankylosis of the spine, at 
an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  Ankylosis of the lumbar spine was evaluated as 40 
percent disabling where it was favorable and as 50 percent 
disabling where it was unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).

Mild limitation of lumbar spine motion warranted a 10 percent 
rating, a 20 percent rating was warranted when such 
limitation of motion was moderate, and a maximum rating of 40 
percent was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief warranted a 
60 percent rating.  Severe intervertebral disc syndrome with 
recurring attacks and with intermittent relief warranted a 40 
percent rating.  Moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent rating.  Mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the 
past 12 months or by combining under Sec.  4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations 
for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months (60 percent);

With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months (40 percent);

With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months (20 percent);

With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months (10 percent).

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2003).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2007).

In the December 1999 rating decision on appeal, the RO 
granted service connection for spondylolisthesis of the 
lumbosacral spine under Diagnostic Codes 5293-5292 and 
assigned a noncompensable rating effective November 26, 1998.  
In January 2007, the RO increased the rating to 60 percent 
for spondylolisthesis of the lumbosacral spine with right 
lower extremity radiculopathy under Diagnostic Code 5243, 
effective June 28, 2005.  In a June 2007 decision, the RO 
granted a 20 percent increase effective March 6, 2000 and 
continued the 60 percent rating effected June 28, 2005 under 
Diagnostic Code 5243.

In July 1999, the veteran was afforded a VA examination.  At 
that time he complained of having back, hip and knee pain.  
Physical examination revealed no motor deficit or sensory 
loss and cranial nerves were intact.  Range of motion of the 
lumbosacral spine showed flexion to 95 degrees, lateral 
flexion to 40 degrees, and extension and rotation to 35 
degrees.  X-rays showed minimal spondylolisthesis and left 
lateral spondylosis of S1-S2, minimal disc space narrowing at 
S1 and S2 and moderate disc space narrowing at L3-4.  The 
examiner stated that x-rays showed no evidence of acute 
trauma except for defined opacity of the lumbosacral spine 
suggesting possible fracture of the lumbosacral spine.  
Physical examination was otherwise unremarkable, with no 
evidence of deformity or acute process.

During private treatment in March 2000, the veteran 
complained of having multiple sites of pain and soreness 
after being in an automobile accident while working.  He was 
incapacitated with low back pain radiating to his left 
buttock and lower extremity as far as his heel associated 
with numbness and dysesthesia.  The veteran stated that he 
had residual chronic aching sensation in the right lower 
extremity, which has not caused him to miss work or be placed 
on any restrictions.  Physical examination revealed that the 
veteran was unable to bear full weight on his hind foot and 
was unable to flex forward more than 25 degrees.  He also had 
marked antalgic gait favored the left side and straight leg 
raises intensified the left lower extremity pain, which 
radiated down into the heel and dorsum of the foot.  Reflexes 
were normal.  There was slight weakness in the left anterior 
tibialis and left extensor hallucis longus with pain.  
Sensation was decreased to light touch on the dorsum of the 
foot and first web space.  Palpating the spine elicited pain 
in the lumbosacral junction and over the left iliolumbar 
area.  The veteran was found capable to return to work.  X-
rays showed six non-rib bearing lumbar vertebrae and facet 
degenerative changes in the lower lumbar spine.  The veteran 
was diagnosed as having acute crescendo of subacute back and 
left lower extremity radicular pain temporally related to 
industrial motor vehicle accident of November 1999; chronic 
right low back and right lower extremity scleratomal pain, 
not industrial related; and L5 and L6 spondylolysis.  In May 
2000, the veteran's condition was reported as essentially 
unchanged except for weakness of the anterior tibialis and 
extensor hallucis longus and decreased sensation in the L5 
distribution on the right.  In June 2000, the veteran's gait 
and station were normal and he was able to walk on his toes 
and heels.  Thoracolumbar motion was greater than 60 degrees 
forward flexion with no sciatic symptoms.  There were no 
motor deficits found.  At that time, the veteran was 
diagnosed as having back and left lower extremity radicular 
pain temporally related to the industrial motor vehicle 
accident; chronic right low back pain and right lower 
extremity scleratomal pain, not industrial related; lumbar 
spondylosis; and left L5 to transition herniated nucleus 
pulposus with probable left L5 radiculopathy.  The July 2000 
report mirrored the June 2000 report except that the 
veteran's thoracolumbar motion improved to 75 degrees flexion 
and extension to 15 degrees.  

In June 2005, the veteran was afforded another VA 
examination.  He stated that since service he worked as a 
cable maintenance worker.  During the examination for the 
lower extremities, the veteran complained of discomfort in 
the total right lower extremity intermittently since 1995.  
Following a physical examination, the veteran was diagnosed 
as having right leg pain suggestive of sciatica with no 
evidence of abnormality of the right hip or knee by clinical 
examination.  X-rays of the bilateral hips and right knee 
yielded normal results.  During the examination for the back, 
the veteran complained of constant pain in the low lumbar and 
high sacral area with intermittent bilateral radiation down 
both legs and through the buttocks.  There were periods of 
flare-ups when he occasionally missed work and was alleviated 
by rest.  Flare-ups resulted in stiffness, loss of range of 
motion of the spine and pain.  There have been no numbness, 
weakness, or bladder or bowel complaints.  The veteran was 
able to walk 200 yards without stopping for discomfort.  The 
veteran was unsteady which resulted in falls.  He was able to 
do all activities of daily living without loss of mobility.  
Physical examination revealed mild bilateral paraspinous 
tenderness and spasm in the lumbar and sacral area.  The 
veteran was unable to walk on his heels or toes and straight 
leg raises were positive bilaterally at 45 degrees.  Forward 
flexion was to 70 degrees, extension was to 15 degrees, and 
lateral flexion was to 20 degrees bilaterally.  The limiting 
factor in the veteran's range of motion was pain.  Deep 
tendon reflexes were normal and equal in the Achilles area 
and there was normal sensation to light touch and pinprick 
over the dorsum of both feet and all toes.  Following x-rays 
and an MRI of the lumbar back, the veteran was diagnosed as 
having spondylosis and bulging of the disk at multiple levels 
with no nerve root compression and degenerative disk disease 
of the lumbar spine.  

During a September 2005 VA examination, the veteran 
complained of having continuous pain in the back and legs and 
described it as 4 out of 10 in severity, aching, burning, 
sharp, soreness and throbbing.  He stated that the pain was 
intensified by activities of daily living and was alleviated 
by ceasing the aggravating activity, rest and analgesic 
medication.  He reported being able to walk less than a 
quarter mile, stand for less than 2 to 3 minutes, sit and 
drive for less than 30 minutes before the onset of back and 
leg pain.  He also needed assistance from his wife to dress 
and was limited in recreational activities.  Physical 
examination revealed tenderness to palpation over the lumbar 
spine.  Range of motion was measured after repetitive motion 
and represented the maximum motion the veteran could perform 
without significant pain or loss of function.  Lumbar flexion 
was 60 degrees, extension was 10 degrees, right lateral 
flexion was 15 degrees, left lateral flexion was 10 degrees, 
right rotation was 40 degrees, and left rotation was 10 
degrees.  No muscle spasms were noted.  Deep tendon reflexes 
were 1+ at the knees and ankles, peripheral innervation at 
L4, L5, and S1 appeared to be equal and intact, extensor 
hallucis longus motor strength was 5 out of 5 bilaterally, 
and Lasegue's and straight leg raises tests were negative, 
but did elicit referred pain bilaterally in the lower 
extremities.  Following x-rays, the veteran was diagnosed as 
having lumbar spine spondylosis and degenerative disc disease 
with intervertebral disc syndrome and old spinal trauma noted 
as fractures.  It was noted that the veteran did not have 
unfavorable ankylosis of the spine and the hips and knees 
were within normal limits.  The examiner commented that the 
veteran was functional, but had significant limitations 
related to his ongoing back pain.  

In a November 2006 opinion, the June 2005 VA examiner 
reviewed the claims file and opined that the veteran's 
current back disorder was the direct result of the injuries 
sustained in service.  He also opined that the claimed right 
hip and knee disorders were in fact most likely sciatica 
secondary to radiculopathy from his degenerative disk disease 
of his lumbar spine with no intrinsic joint disorders in the 
right lower extremity.  The examiner did note that the 
veteran had an interim motor vehicle accident, but was unable 
to determine what residual was from the motor vehicle 
accident without resorting to pure speculation.  He concluded 
that it was his opinion that the veteran's back condition and 
right sciatica was directly related to his service-connected 
inservice back injury.

Criteria in effect prior to September 26, 2003

A.  From November 26, 1998 through March 5, 2000

In order to get a compensable rating under Diagnostic Code 
5292, the medical evidence must show slight limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Upon review, however, the medical evidence prior 
to March 6, 2000 does not warrant a compensable rating under 
Diagnostic Code 5292.  The July 1999 VA examination report 
showed that the veteran had a normal range of motion of the 
lumbar spine with flexion to 95 degrees, lateral flexion to 
40 degrees, extension and rotation to 35 degrees.  

Additionally, a compensable rating is not warranted under any 
of the remaining applicable diagnostic codes, based on the 
medical evidence prior to March 6, 2000.  Specifically, there 
are no findings of intervertebral disc syndrome or ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5293 
(2002).  Although x-rays from the 1999 examination showed 
minimal spondylolisthesis and left lateral spondylosis of S1-
S2, minimal disc space narrowing at S1 and S2 and moderate 
disc space narrowing at L3-4, there was no apparent loss of 
function or pain due to these findings.  The medical evidence 
also does not show that a compensable rating would apply 
based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. 202.  No additional loss of 
motion, even considering the veteran's complaints of pain, 
was evidenced.

Accordingly, the medical evidence prior to March 6, 2000 does 
not show that the veteran met the criteria for a compensable 
evaluation under Diagnostic Code 5292 or 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293.  As the preponderance 
of the evidence is against an compensable evaluation for the 
period from November 26, 1998 through March 5, 2000, that 
portion of the appeal is denied.

B.  From March 6, 2000 to June 27, 2005

In order to get the next higher 40 percent rating under 
Diagnostic Code 5292, the medical evidence must show severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Upon review, however, the medical 
evidence from March 6, 2000 to June 27, 2005 does not warrant 
the next higher 40 percent rating under Diagnostic Code 5292.  
The March 2000 private treatment report showed that the 
veteran was only able to flex forward to 25 degrees following 
a work-related motor vehicle accident.  However, by June 
2000, he was able to forward flex to 60 degrees and by July 
2007, flexion was to 75 degrees and extension was to 15 
degrees.  Therefore, as the veteran's range of motion was 
only temporarily severely limited by the non-service 
connected accident and he was able to recover most of his 
motion a few months later, he is properly rated at 20 
percent.

Likewise, a higher rating is not warranted under Diagnostic 
Code 5293.  In order to get the next higher 40 percent 
rating, the medical evidence must show severe intervertebral 
disc syndrome with recurring attacks and with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Upon 
review, however, the medical evidence from March 6, 2000 to 
June 27, 2005 does not warrant the next higher 40 percent 
rating under Diagnostic Code 5293.  The veteran was found to 
have left L5 to transition herniated nucleus pulposus with 
probable left L5 radiculopathy in June 2000.  The medical 
evidence, however, does not show that the veteran had 
recurring attacks.  During treatment in 2000, the veteran 
only complained of having pain and soreness in the lower 
back.  During July 2000 treatment, however, the veteran's 
symptoms were nearly totally resolved.  Therefore, a 40 
percent rating is not warranted.  

Under Diagnostic Code 5293, effective September 23, 2002, a 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  However, the evidence does not 
show that bed rest was ever prescribed by a physician during 
this time period because of episodes of back symptoms.  In 
fact, the veteran was able to work during this time.  
Therefore, the Board finds that a disability evaluation under 
these rating criteria for intervertebral disc syndrome would 
not yield a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Additionally, a rating higher than 20 percent is not 
warranted under any of the remaining applicable diagnostic 
codes, based on the medical evidence from March 6, 2000 to 
June 27, 2005.  Specifically, there are no findings of 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289 (2002).  The medical evidence also does not show that a 
rating higher than 20 percent would apply based on functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 
Vet. App. 202.  No additional loss of motion, even 
considering the veteran's complaints of pain, was evidenced.

Accordingly, the medical evidence from March 6, 2000 to June 
27, 2005 does not show that the veteran met the criteria for 
an evaluation in excess of 10 percent under Diagnostic Code 
5292 or 5293.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293.  As the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the period from March 
6, 2000 to June 27, 2005, that portion of the appeal is 
denied.

C.  From June 28, 2005, forward

The veteran is in receipt of a 60 percent evaluation for 
spondylolisthesis of the lumbosacral spine, with right lower 
extremity radiculopathy.  As set forth above, a 60 percent 
rating is the maximum evaluation for disabilities of the 
lumbosacral spine under the old criteria for intervertebral 
disc syndrome.  A higher evaluation is not warranted for 
limitation of motion of the lumbosacral spine under the old 
criteria as the maximum disability rating is 40 percent under 
Diagnostic Code 5292.  In order to warrant a higher 
evaluation, the veteran's back disability must be productive 
of ankylosis of the entire spine.  However, the evidence does 
not support such a finding.  The veteran did not have 
significant limitation of motion of his lumbar spine and was 
granted the 60 percent rating for the severity of his 
intervertebral disc syndrome.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, 8 Vet. App. 202.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of complete ankylosis of the spine.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Criteria in effect from September 2003

A.  From March 6, 2000 to June 27, 2005

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a 40 percent rating 
under the general formula, the evidence must show, or more 
nearly reflect, forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2007).  As noted above, the only evidence 
during this time period is private treatment following a 
nonservice-connected motor vehicle accident.  The records 
show that the veteran's range of motion was only temporarily 
limited to 25 degrees forward flexion, but improved to 75 
degrees flexion and 15 degrees extension by July 2000.  
Therefore, a rating higher than 20 percent is not warranted.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, the evidence 
does not show evidence of bed rest that was prescribed by a 
physician, particularly not in frequency or duration, that 
would warrant a rating higher than the 20 percent rating 
already assigned.

B.  From June 28, 2005, forward

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a rating higher than 
60 percent under the general formula, the evidence must show, 
or more nearly reflect, unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007).  Again, the evidence does not show that the veteran's 
spine is ankylosed, either favorably or unfavorably, and a 
higher rating is not warranted.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, the veteran 
is in receipt of a 60 percent evaluation for 
spondylolisthesis of the lumbosacral spine, with right lower 
extremity radiculopathy, which is the maximum evaluation for 
disabilities of the lumbosacral spine under the new criteria 
for intervertebral disc syndrome.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, 8 Vet. App. 202.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of complete ankylosis of the spine.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board has 
also considered whether a higher evaluation would be 
assignable based upon separate evaluations for limitation of 
motion and neurologic deficit.  However, a higher evaluation 
would not be warranted.  If the disability is rated under 
limitation of motion, 10 percent is the maximum evaluation.  
See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. 80.  
There is no indication of prescribed bed rest.  Further, the 
neurologic deficits in the veteran's lower extremities are 
minimal and would warrant no more than a 10 percent 
evaluation.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (2007).

Conclusion 

For the reasons stated above, the preponderance of the 
evidence is against an initial compensable evaluation prior 
to March 6, 2000; an evaluation in excess of 20 percent from 
March 6, 2000; and an evaluation in excess of 60 percent from 
June 28, 2005, for the veteran's spondylolisthesis of the 
lumbosacral spine, with right lower extremity radiculopathy.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Entitlement to an initial compensable evaluation for 
spondylolisthesis of the lumbosacral spine, with right lower 
extremity radiculopathy, prior to March 6, 2000; an 
evaluation in excess of 20 percent from March 6, 2000; and an 
evaluation in excess of 60 percent from June 28, 2005, are 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


